            Case 1:21-cv-01202-BAM Document 9 Filed 08/17/21 Page 1 of 3
                                                                   PRO HAC VICE APPLICATION,
                                                                     ECF REGISTRATION AND
 UNITED STATES DISTRICT COURT                                       CONSENT TO ELECTRONIC
EASTERN DISTRICT OF CALIFORNIA                                          SERVICE, ORDER


  SHAWNA PEREZ,

                                  Plaintiff(s),
                                                  Case No. 1:21-cv-01202-BAM
  v.

  COMMISSIONER OF SOCIAL
  SECURITY,

                                Defendant(s).


          I, Samuel Fishman, attorney for Plaintiff Shawna Perez, hereby petition for

 admission to practice Pro Hac Vice under the provision of Local Rule 180(b)(2). I understand

 and consent to ECF Registration and Electronic Service as detailed below and I have submitted

 payment in the amount of $225.00 to the Clerk, U.S. District Court. In support of this petition, I

 state under penalty of perjury that:

          My business address is:

 Firm Name:             Law Offices of Samuel Fishman

 Address:               11450 Bustleton Avenue

 City:                  Philadelphia

 State:                 PA              ZIP Code: 19116-2809

 Voice Phone:           (215) 464-4600

 FAX Phone:             (215) 464-4664

 Internet E-mail:       sam@ssihelp.us

 Additional E-mail:     fdc@ssihelp.us

 I reside in City:      Huntington Valley         State: PA
            Case 1:21-cv-01202-BAM Document 9 Filed 08/17/21 Page 2 of 3
          I was admitted to practice in the District of New Jersey (court)

on 12/20/1996 (date). I am presently in good standing and eligible to practice in said court.

A certificate of good standing from the court in my state of primary practice is attached to this

application. I am not currently suspended or disbarred in any other court.

          I have  / have not  concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Melissa Markos Nyman

Firm Name:       Nyman Turkish

Address:         3009 Douglas Blvd, Suite 200

City:            Roseville

State:           CA      ZIP Code: 95661

Voice Phone: (855) 463-2149

FAX Phone:       (916) 218-4341

E-mail:          melissa.nyman@nymanturkish.com



Dated:     08/13/2021_           Petitioner: _____________________________________
           Case 1:21-cv-01202-BAM Document 9 Filed 08/17/21 Page 3 of 3


                                             ORDER

         Certificate of good standing is not attached to the final document approved by the Court

but attached to the filing submitted by counsel on August 17, 2021.


IT IS SO ORDERED.


Dated:     August 17, 2021                               /s/ Barbara   A. McAuliffe
